NOTE: This order is nonprecedential
Um'ted States Court of Appeals
for the FederaI Circuit
IN RE COMCAST CORPORATION,
Petitioner.
Misce11aneous Docket No. 963
On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
case no. 09-CV-0116, Magistrate Judge Charles Evering-
ham, IV.
0 R D E R
Upon consideration of Comcast Corporation’s unop
posed motion to withdraw its petition for a writ of man
damus,
IT IS ORDERED THAT1
(1) The motion is granted and the petition is dis
missed.
(2) Any pending motions are m0ot.

IN RE COMCAST 2
FoR THE CoURT
JAN 2 8 2011 /s/ Jan Horba1y
Date J an Horbaly
C1erk
cc: David J. Si1bert, Esq.
Sean A. Luner, Esq.
C1erk, United States District Court For The Eastern
District Of Texas
s19
FlLEE] _
U.S. COURT 0F PPPEALS FOR
THE FEDEHAL ClRCU|T
JAN 2 8 2011
.IA!| F53='}BAl.¥
ClE`i(